Title: Virginia Delegates in Congress to the Executive of Virginia (Patrick Henry), [15 July 1776]
From: Virginia Delegates
To: Henry, Patrick


                    
                        [15 July 1776]
                    
                    We were informed a few weeks ago that 5000 ℔ of lead imported by our colony were landed at Fredsbgh. As it appeared very unlikely it should be wanting in Virga., and the Flying camp forming [in] the Jerseys, in the face of a powerful enemy, are likely to be in distress for this article, we thought we should be wanting to the public cause, which includes that of our own country, had we hesitated to desire it to be brought here. Had the wants of the camp admitted the delay of an application to you we should most certainly have waited an order from you. But their distress is instantaneous. Even this supply is insufficient. The army in Canada, and the army in N. York will want much lead and there seems to be no certain source of supply unless the mines in Virga. can be rendered such. We are therefore by direction of Congress to beg further that you will be pleased to send them what lead can be spared from Wmsburgh., and moreover order 15 or 20 tons to be brought immediately from the mines.
                    We take the liberty of recommending the lead mines to you as an object of vast importance. We think it impossible they can be worked to too great an extent. Considered as perhaps the sole means of supporting the American cause they are inestimable. As an article of commerce to our colony too they will be valuable: and  even the waggonage if done either by the colony or individuals belonging to it will carry to it no trifling sums of money.
                    We inclose you a resolution of Congress on the subject of the forts and garrisons on the Ohio.
                    Several vacancies having happened in our battalions, we are unable to have them filled for want of a list of the officers stating their seniority. We must beg the favor of you to furnish us with one. We received from Colo. R. H. Lee a resolution of Convention recommending to us to endeavor that the promotions of the officers be according to seniority without regard to regiments or companies. This is the standing rule of promotion. In one instance indeed the Congress have reserved to themselves a right of departing from seniority; that is where a person either out of the line of command, or in an inferior part of it has displayed eminent talents. Most of the general officers have been promoted in this way. Without this reservation the whole continent must have been supplied with general officers from the Eastern colonies where a large army was formed and officered before any other colony had occasion to raise troops at [all] and a number of experienced, able and valuable officers must have been lost to the public merely from the locality of their situation.
                    The resolution of our Convention on the subject of salt we shall lay before Congress. The Convention of Pennsylva. did not proceed to business yesterday for want of a quorum. As soon as they do we shall lay before them the proposition from our convention on the differences at Fort Pitt and communicate to you the result. We are Your Excy’s.
                